  Case 18-29247        Doc 28    Filed 02/11/19 Entered 02/11/19 15:00:01            Desc Main
                                    Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                 CASE: 18-29247
NEWLEY BOWDEN WELCH                                    CHAPTER 13


Debtor
                                                       Hon. JOEL T. MARKER

              TRUSTEE'S CONTINUING OBJECTION TO CONFIRMATION


         The Standing Chapter 13 Trustee, hereby objects to confirmation based on the following
unresolved issues:
   1. The Trustee has filed a Motion to Dismiss in this case. Pursuant to Local Rule 2083-1(g),
you must file an objection to this with the bankruptcy court within 21 days after service of the
motion, or the bankruptcy court clerk must enter an order dismissing the case. Unless otherwise
directed by the court, this motion will be heard at the confirmation hearing.

   2. The Trustee was unable to conduct the 341 Meeting on January 18, 2018 due to a pending
motion to dismiss. The 341 Meeting will need to be rescheduled.

   3. The following creditor objection(s) remain unresolved: Utah State Tax Commission.
  Case 18-29247        Doc 28      Filed 02/11/19 Entered 02/11/19 15:00:01                Desc Main
                                      Document Page 2 of 2




    4. The following creditor objection(s) remain unresolved: Gateway One.

    5. As of February 11, 2019 the Debtors are now $1,177.99 delinquent for payments owing
through January 2019.




            THEREFORE, the Trustee has an ongoing objection to the confirmation.

Dated: February 11, 2019                             LAJ /S/
                                                     LON A. JENKINS
                                                     CHAPTER 13 TRUSTEE


                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Continuing Objection
to Confirmation was served upon all persons entitled to receive notice in this case via ECF Notification
or by U.S. Mail to the following parties on February 11, 2019:


DAVID L. FISHER, ECF Notification
                                                          /s/ Sarah Anderton
